Title: From George Washington to a Committee of the Massachusetts Council, 4 August 1775
From: Washington, George
To: Committee of the Massachusetts Council

 

Gentn
Camp at Cambridge Augt 4th 1775.

Inclosed you have an Extract of such parts of my Instruction’s as I conceive you want to be informed in—I did not know whether, as the proceedings of the Congress are not yet made publick, how far I was at liberty to communicate what I have—further I cannot go at present. I beg the favour of you to make a tender of my best respects to your honourable board & do me the justice to believe that I am Gentn Yr Most Obedt & Mo⟨st⟩H. Ser.

Go: Washington


P.S. There are now at this place two or three Surgeons from Philadelphia, very powerfully recommended to me by some of the Delegates of the Continental Congress to be provided for; if you should want such, & will signify the same I will inform them thereof—they are strangers to me, but have the appearance of Gentlemen & strongly recommended as men of knowledge in their profession. Yrs &ca


G. W——n
